     Case 2:16-cv-00294-RMP      ECF No. 125   filed 11/20/18   PageID.2585 Page 1 of 8




1
       Brian A. Ertz
       Ertz Law, PLLC
2      PO Box 665
3      Boise, ID 83701
4
       (208) 918-1663
       Pro hac vice
5
6      Richard A. Poulin
7
       SCOPE Law Firm, PLLC
       PO Box 22091
8      Seattle, WA 98122-0091
9      (206) 420-1590
10
       Attorneys for Plaintiff
11
12                   IN THE UNITED STATES DISTRICT COURT
13                 FOR THE EASTERN DISTRICT OF WASHINGTON
14
15                                               )
16
        ALLIANCE FOR THE WILD                    )       Case No.: 2:16-CV-294-RMP
        ROCKIES,                                 )
17                                               )
18                        Plaintiff,             )     PLAINTIFF’S REPLY re:
19
                                                 )     MOTION TO RETAX COSTS
        v.                                       )
20                                               )     12/10/18
21      JIM PENA, in his official capacity as    )     Without Oral Argument
22
        Regional Forester of Region Six U.S.     )
        Forest Service, UNITED STATES            )
23      FOREST SERVICE, an agency of the         )
24      United States, and RODNEY                )
25
        SMOLDON, in his official capacity as )
        Supervisor of the Colville National Forest.)
26                                              ))
27                        Defendants.            )
28
        __________________________________
        _____                                )
29
     Case 2:16-cv-00294-RMP      ECF No. 125    filed 11/20/18   PageID.2586 Page 2 of 8




1         I. THE COST BILL SHOULD BE REVERSED BECAUSE OF
             DEFENDANTS’ NONCOMPLIANCE WITH LCivR 54.
2
                Defendants’ failure to comply with LCivR 54 is a proper basis for denying
3
4      costs here: grounds for denying costs include misconduct by the prevailing party.
5      Quan v. Computer Sciences Corp., 623 F.3d 870, 888 (9th Cir. 2010), quoting
6
       Champion Produce, Inc. v. Ruby Robinson Co., 342 F.3d 1016, 1022 (9th Cir.
7
       2003).
8
9               Defendants admit they did not note the Bill of Costs for hearing as required
10     by local rule. (ECF No. 124 at 8.) Defendants also concede that the Clerk
11     improperly ruled on the Bill of Costs. (Id.) The Clerk’s award of costs was
12
       improper both because the award was premature under LCivR 54(d)(1)(B), and
13
14
       because the Clerk acted without considering Plaintiff’s timely objections. In

15     addition, Defendants’ noncompliance is not moot, because their misconduct
16     deprived Plaintiff of the opportunity to present arguments to the Clerk of Court
17
       and thereby avoid the costs of filing the Motion to Retax and this reply brief.
18
                “The district court retains the discretion to deny an award of costs to a
19
20     prevailing party under Rule 54(d)(1).” Quan, 623 F.3d at 889. The court should
21     exercise its equitable discretion to reverse and disallow the Bill of Costs.
22
          II. THE COST BILL SHOULD BE REVERSED BECAUSE
23
              DEFENDANTS’ INVOICE IMPERMISSIBLY COMMINGLES
24            ALLOWABLE AND UNALLOWABLE COSTS.
25
                “[T]he Federal Circuit, applying Ninth Circuit precedent, has held that the
26
       party seeking costs has the burden of providing an itemized list with sufficient
27
28     specificity.” Oracle America, Inc. v. Google, Inc., 2012 WL 3822129 (N.D. Cal.

     Plaintiff’s Reply on Motion to Retax Costs
     Page 1
     Case 2:16-cv-00294-RMP    ECF No. 125     filed 11/20/18   PageID.2587 Page 3 of 8




1      2012) at *3, citing In re Ricoh Co., Ltd. Patent Litigation, 661 F.3d 1361, 1368
2
       (Fed.Cir. 2011). Applying this rule, the court denied prevailing party Google’s
3
       request for nearly three million dollars in e-discovery costs because the bill of
4
5      costs included line items that billed for “intellectual effort.” Oracle America, Inc.,
6      2012 WL 3822129 at *3.
7             Under binding Ninth Circuit authority, fees for copying “are permitted only
8
       for the physical preparation and duplication of documents, not the intellectual
9
10
       effort involved in their production.” Zuill v. Shanahan, 80 F.3d 1366, 1371 (9th

11     Cir. 1996) (internal quotes and citation omitted). Nevertheless, Defendants seek
12     costs for producing and editing an index for the AR. Creating and editing an index
13
       are obviously tasks that require intellectual effort beyond the mere copying and
14
       processing of documents or digital files. Creating and editing a complex index are
15
16     the kinds of tasks that are more like non-taxable attorney or paralegal work than
17     copying. Defendants cite no cases as holding that the costs of creating or “editing”
18
       an index are allowable. (ECF No. 124 at 3-6.) Authorities to the contrary include
19
       Race Tires America, Inc. v. Hoosier Racing Tire Corp., 674 F.3d 158, 167, 171
20
21     (3rd Cir. 2012) (disallowing costs for processing and indexing electronically
22     stored information); and Country Vinter of North Carolina, LLC v. E. & J. Gallo
23     Winery, Inc., 718 F.3d 249, 252-53, 261 (4th Cir. 2013) (disallowing costs for
24
       indexing electronically stored information and for Bates-stamping PDF
25
26
       documents).

27            As Plaintiff explained (ECF No. 123 at 5) and Defendants did not dispute,
28     the contractor’s invoice at issue here (ECF No. 119-3) combined five separate
     Plaintiff’s Reply on Motion to Retax Costs
     Page 2
     Case 2:16-cv-00294-RMP     ECF No. 125    filed 11/20/18   PageID.2588 Page 4 of 8




1      tasks and billed those tasks on the invoice’s second line item as “Computer Time.”
2
       The Invoice’s second line item shows that Defendants were billed $4,678.50 for
3
       155.95 hours of undifferentiated time, billed at $30/hour. While costs for some of
4
5      the five separate tasks have been allowed by district courts elsewhere in the Ninth
6      Circuit, Defendants have failed to meet their obligation of providing sufficiently-
7      specific billing information to allow this Court to separate the potentially-
8
       allowable costs (such as converting TIFF images to PDF format) from the never-
9
10
       allowable costs for the intellectual effort of creating and editing an index.

11            Defendants mistakenly assert that the Brubacher Decl. is suffient to show
12     that the costs billed did not include intellectual effort. (ECF No. 124 at 4, citing
13
       Apple Inc. v. Samsung Electronics Co.) This is incorrect: in Apple Inc., the court
14
       held that a declaration of counsel asserting that “’Apple seeks only the amounts
15
16     associated with electronic preparation and duplication, not the intellectual effort
17     involved in the production’” was appropriate, supporting documentation. Apple,
18
       Inc. v. Samsung Elecs. Co., 2014 WL 4745933 (N.D. Cal. 2014) at *12.
19
       Defendants did not submit any such declaration of counsel, and the Brubacher
20
21     Decl. (ECF No. 119-4) contains no such – or similar – assertion.
22            Accordingly, this Court should follow the persuasive authority of Oracle
23     America and disallow Defendants’ insufficiently-specific bill for all of the
24
       separate tasks lumped together as “Computer Time.” Oracle America, Inc., 2012
25
26
       WL 3822129 at *3. Defendants failed to meet their burden to “establish[] the

27     amount of compensable costs and expenses to which [they are] entitled.” City of
28     Alameda v. Nuveen Mun. High Income Opportunity Fund, Nos. C 08–4575 SI, C
     Plaintiff’s Reply on Motion to Retax Costs
     Page 3
     Case 2:16-cv-00294-RMP    ECF No. 125     filed 11/20/18   PageID.2589 Page 5 of 8




1      09–1437 SI, 2012 WL 177566, at *1 (N.D. Cal. Jan. 23, 2012).
2
              Defendants cite Brown v. McGraw-Hill Cos. as authority for the
3
       proposition that “electronic scanning of documents is the modern-day equivalent
4
5      of . . . copies of paper[.]” (ECF No. 124 at 2-3.) But as emphasized in Plaintiff’s
6      motion (ECF No. 123 at 5 of 10) , neither the Grimes nor the Brubacher
7      declaration states that Defendants’ contractor physically copied or scanned any
8
       paper documents while “preparing” the Administrative Record in this case. ECF
9
10
       No. 119-1 (Grimes Decl.); ECF No. 119-4 (Brubacher Decl.)

11            Further, without providing any page citation, Defendants falsely claim that
12     the Brubacher Declaration shows that Defendants seek to recover only the costs of
13
       “taking those various documents prepared by specialists along with other research
14
       or treatises which support their conclusions, and physically scanning them into an
15
16     electronic format . . . .” (ECF No. 124 at 5.) This is simply not true – the
17     Brubacher Decl. does not state that any physical scanning of documents took
18
       place, and the itemized costs do not include any document scanning. (ECF No.
19
       119-4 (Brubacher Decl.), ECF No. 119-3 (Invoice).)
20
21         A. Defendants’ Response fails to show that the costs it seeks were
22            necessary.
23            Defendants’ Response fails to address the substance of Plaintiff’s
24
       argument, that Defendants cannot show it was “necessary” for its contractors to
25
       convert some thousands of pages to PDF and add OCR capability to much of the
26
27     AR, because Defendants had already performed these tasks when responding to
28     FOIA requests from Plaintiff and others. (ECF No. 123 at 8 of 10.) Again,

     Plaintiff’s Reply on Motion to Retax Costs
     Page 4
     Case 2:16-cv-00294-RMP    ECF No. 125    filed 11/20/18   PageID.2590 Page 6 of 8




1      Defendants’ declarations do not explain how or why the costs listed in the cost bill
2
       were “necessarily incurred” as required by the statute. See, ECF No. 119-4; ECF
3
       No. 119-1(identifying specific tasks, but not explaining how or why the tasks
4
5      were necessary as costs of making copies, as listed in the Bill of Costs).
6             Defendants’ implicit argument that it is entitled to recover for costs not
7      necessarily incurred is not supported by any citation to authority, and should be
8
       rejected.
9
10         B. Citation of distinguishable cases does not support the reasonableness of
11            Defendants’ Bill of Costs.
12            Finally, Defendants cite three cases in a failed effort to demonstrate the
13     reasonableness of their cost bill. (ECF No. 124 at 7.) The cases are readily
14
       distinguishable, and provide no support for Defendants’ argument.
15
              In Conservation Congress, the court approved the costs incurred in
16
17     “scanning, duplicating, collating, and Bates-stamping the administrative record[.]”
18     Conservation Congress v. U.S. Forest Service, 2014 WL 6612088 (E.D. Cal.
19
       2014) at *1. There was no scanning or collating of documents here, and the only
20
       duplicating involved the copying of DVDs.
21
22            The costs approved in Pit River Tribe included copying costs for both
23     paper (“hard”) and digital copies of two separate administrative records of
24
       unstated length -- both of which were filed and served in two separate, later-
25
       consolidated cases. Pit River Tribe v. Bureau of Land Management, 2013 WL
26
27     6185240 (E.D. Cal. 2013) at *1, *3. The award of costs incurred in Pit River Tribe
28     simply has no bearing on the reasonableness of the costs at issue here.

     Plaintiff’s Reply on Motion to Retax Costs
     Page 5
     Case 2:16-cv-00294-RMP    ECF No. 125     filed 11/20/18   PageID.2591 Page 7 of 8




1
              Friends of Tahoe Forest Access involved the “costs incurred to create
2
       electronic and hard copies” of an administrative record of unstated length. Friends
3
4      of Tahoe Forest Access v. U.S. Dep’t of Agriculture, 2014 WL 1575622 (E.D. Cal.
5      2014) at *3. The award of costs incurred in Friends of Tahoe Forest Access
6
       simply has no bearing on the reasonableness of the costs at issue here.
7
8
9                                          CONCLUSION
10            For the reasons stated above, Alliance respectfully requests that this Court
11
       deny the bill of costs. In the alternative, Alliance requests the Court to tax only
12
13     $426 in allowable costs, for the cost of creating the physical copies of DVDs
14     containing the administrative record.
15
16
       Respectfully submitted this 20th day of November, 2018.
17
18
                                     Ertz Law, PLLC
19
20
21                                   By:       s/ Brian Ertz__________________
                                               Brian Ertz (ISB #9960)
22
23                                   SCOPE Law Firm, PLLC
24
25                                   By:       s/ Richard A. Poulin____________
26                                             Richard A. Poulin (WSBA #27782)
27
                                               Attorneys for the Plaintiff
28

     Plaintiff’s Reply on Motion to Retax Costs
     Page 6
     Case 2:16-cv-00294-RMP    ECF No. 125    filed 11/20/18   PageID.2592 Page 8 of 8




1
2                               CERTIFICATE OF SERVICE
3
4            I hereby certify that on November 20, 2018, I electronically filed the
5      foregoing with the Clerk of the Court using the CM/ECF System, which in turn
6
7
       automatically generated a Notice of Electronic Filing (NEF) to all parties in the
8      case who are registered users of the CM/ECF system.
9
10
                                          s/Richard A. Poulin
11                                        Richard A. Poulin
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Plaintiff’s Reply on Motion to Retax Costs
     Page 7
